Citation Nr: 1104753	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral pes planus, 
claimed as hurting feet.

3.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, 
and from December 2003 to March 2005.  He had additional service 
in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for headaches, 
bilateral pes planus, and hyperlipidemia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he developed a chronic headache disorder 
during his second period of active service.  In written 
statements submitted in support of his claim and in receiving VA 
treatment, he reported that he began getting headaches while 
stationed in the Persian Gulf and that his headaches had worsened 
over time.  Statements written by the Veteran's wife in support 
of his claim corroborate these contentions.

The Veteran also asserts that he developed chronic foot pain 
during his second period of active service.  His service 
treatment records show that he was found to have pre-existing 
bilateral pes planus during his first period of active service.  
The records associated with his second period of active service 
show that he complained of burning foot pain at the time of his 
separation from his second period of service.  Clinical 
evaluation of the feet, however, was normal.  Post-service 
clinical records show that the Veteran has continued to complain 
of foot pain.  Statements written by the Veteran's wife in 
support of his claim attest to the Veteran's ongoing foot 
discomfort.

The Veteran underwent VA examination of the feet in January 2006 
and VA neurological examination in June 2006.  At the time of the 
foot examination, he complained of bilateral arch pain that had 
its onset during the middle of his tour in Iraq and seemed to be 
getting worse.  He stated that his feet currently were very sore 
all the time.  The pain worsened after 30 minutes of standing, 
requiring that he sit.  Physical examination revealed calluses 
but no other structural abnormalities.  He was, however, tender 
in the area of both medial longitudinal arches.  His foot posture 
was normal in the standing position, as was his Achilles 
alignment.  His arches were shallow but present in weight bearing 
and non-weight bearing.  The diagnosis was no objective evidence 
of any condition affecting the feet other than bilateral 
onychomycosis of the toenails and bilateral tinea pedis.  The 
examiner did not, however, address the Veteran's in-service 
diagnosis of pes planus, including whether his pes planus was 
aggravated as a result of his second period of active service, or 
his complaints of burning foot pain at the time of his separation 
from his second period of active service.  

On VA examination in June 2006, the Veteran stated that he had 
experienced a nagging headache ever since he went to Iraq in May 
2005.  He described the headaches as dull, but noted that they 
occurred every three to four days.  Neurological examination 
revealed no abnormalities.  The impression was tension headaches.  
The examiner did not comment as to whether the Veteran's current 
headache disorder was related to the headaches he experienced in 
service.

The Veteran is competent to state that he experienced headaches 
and foot pain during service, and to testify as to the 
continuation of such symptoms after his separation from service.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Additionally, the Veteran is competent to state that his pes 
planus disability worsened during service.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995). Because he is not competent, 
however, to relate his in-service symptoms to any currently 
diagnosed disorders, and such relationship remains unclear to the 
Board, the Board finds that additional VA examinations are 
necessary in order to fairly decide his claims.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Next, hyperlipidemia or elevated serum (blood) cholesterol is not 
a disability for which VA compensation benefits are payable.  
Thus, in order for the Veteran's hyperlipidemia to be eligible 
for service connection, his hyperlipidemia must be evidence of an 
underlying disability or result in or aggravate another 
disability.  In this case, the Veteran is alleging that his 
hyperlipidemia is aggravating his service-connected hypertension.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been 
afforded a VA examination with respect to his claim of 
entitlement to service connection for hyperlipidemia.  In 
addition, no treating physician has opined as to any relationship 
between his hyperlipidemia and his service-connected 
hypertension.  As it remains unclear to the Board whether the 
Veteran's hyperlipidemia caused or aggravated his development of 
hypertension, or any other cardiovascular disorder, the Board 
finds that a remand for an examination and etiological opinion is 
necessary in order to fairly decide the merits of his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the examiner who 
conducted the June 2006 neurological examination 
for the purpose of ascertaining whether any 
current headache disorder is etiologically 
related to his period of active service.  If the 
examiner who conducted the June 2006 examination 
is no longer available, forward the file to 
another qualified examiner.  No further 
examination of the Veteran is necessary, unless 
the examiner determines otherwise.  The examiner 
should specifically offer an opinion as to 
whether it is as likely as not (50 percent 
probability or greater) that the Veteran's 
current headache disorder is etiologically 
related to his period of active service.  In 
rendering this opinion, the examiner should 
consider the Veteran's statements regarding the 
incurrence of headaches in service, and as to 
the continuation of headaches after service, as 
both competent and credible.

The claims file should be made available to and 
reviewed by the examiner in conjunction with 
rendering the opinion.  The examiner should 
indicate in the examination report that the 
claims file was reviewed.  The rationale for the 
opinion, with citation to relevant medical 
findings, must be provided.

2.  Schedule the Veteran for an appropriate VA 
examination to determine the nature, extent, 
onset and etiology of any bilateral foot 
disability found to be present.  The claims file 
should be made available to and be reviewed by 
the examiner, and the examination report should 
reflect that review.

The examiner should state the likelihood that 
any bilateral foot disability found to be 
present existed prior to service.  If the 
examiner concludes that a bilateral foot 
disability found to be present preexisted 
service, the examiner should indicate the 
likelihood that the disability worsened during 
service.  If the examiner diagnoses the Veteran 
as having a bilateral foot disability that did 
not pre-exist service, the examiner must opine 
as to whether it is at least as likely as not 
that the condition is related to or had its 
onset during service.  In offering each of these 
opinions, the examiner should specifically 
acknowledge and comment on the Veteran's service 
and post-service treatment records showing 
complaints, diagnoses, and treatment relating to 
bilateral foot disabilities, including pes 
planus.  In rendering these opinions, the 
examiner should consider the Veteran's 
statements regarding the incurrence of foot pain 
in service, and as to the continuation of foot 
pain after service, as both competent and 
credible.

The rationale for the opinions, with citation to 
relevant medical findings, must be provided.

3.  Schedule the Veteran for an examination for 
the purpose of ascertaining whether his 
hyperlipidemia is etiologically related to his 
service-connected hypertension, and whether his 
hyperlipidemia has resulted in or aggravated 
another disability.  The claims file must be 
reviewed by the examiner and the examination 
report should reflect that review.  The examiner 
should specifically opine as to whether it is as 
likely as not (50 percent probability or 
greater) that the Veteran's current 
hyperlipidemia is etiologically related to his 
service- connected hypertension, and whether it 
is as likely as not that his elevated 
cholesterol and triglycerides have resulted in 
or aggravated another disability, to include any 
cardiovascular disability.  The examiner should 
determine the approximate date of onset of the 
Veteran's hyperlipidemia, and the effect of the 
elevation on his development of cardiovascular 
disease, or any other related disability.  The 
rationale for the opinions must be provided.

4.  Then, readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, issue a 
supplemental statement of the case and allow the 
appropriate time for response.  Then, return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


